Citation Nr: 1534986	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-03 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Whether a May 2006 rating decision should be reversed or revised on the basis of clear and unmistakable error (CUE) to the extent it assigned an initial rating of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  He is the recipient of numerous awards and decorations, including the Purple Heart with one Oak Leaf Cluster and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a rating in excess of 30 percent for the service-connected PTSD.  Although a subsequent December 2010 Decision Review Officer (DRO) decision assigned a 50 percent rating, effective July 24, 2009 (date of claim), this matter remains in appellate status pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that neither rating decision expressly addressed the issue of CUE in the May 2006 rating decision.  However, this issue was addressed in an October 2014 supplemental statement of the case as being part of the appeal, and the Veteran's accredited representative continued to present argument in support of that claim via a November 2014 written statement.  Therefore, the Board will address this issue as part of the appeal and, as the Agency of Original Jurisdiction (AOJ) considered such issue in the first instance, there is no prejudice to the Veteran in the Board proceeding with a decision on this matter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

As an additional matter, the Board notes that by his January 2011 Substantive Appeal and a more recent February 2014 statement, the Veteran submitted contentions which indicate he wishes to reopen his previously denied claim of service connection for a wrist disorder.  He also indicated in the substantive appeal that he was seeking service connection for tinnitus.  However, neither of these claims has been formally adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

For the reasons addressed in the REMAND portion of the decision below, the issue of entitlement to a rating in excess of 50 percent for PTSD is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In a final rating decision issued in May 2006, the RO granted service connection for PTSD and assigned an initial rating of 30 percent.

2.  The May 2006 rating decision was consistent with, and reasonably supported by, the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)].

2.  The criteria to reverse or revise the May 2006 rating decision that assigned an initial 30 percent rating for the Veteran's PTSD on the basis of CUE are not met.  38 U.S.C.A. §5110 (West 2014); 38 C.F.R. § 3.105 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

 As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the Veteran's claim of CUE in the May 2006 rating decision as a matter of law.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect). 

II. Analysis

The Veteran contends that there was clear and unmistakable error in the May 2006 RO rating decision with regard to the assignment of an initial 30 percent rating for his PTSD. 

As an initial matter, the Board finds the May 2006 rating decision is final.  In a letter dated that same month, the Veteran was notified of the rating decision and his appellate rights.  However, he did not appeal the rating decision.  In this regard, the claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  Moreover, no new and material evidence regarding such matter was received within one year of the issuance of the May 2006 rating decision.  Therefore, the May 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)]; see also 38 C.F.R. § 3.156(b). 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Furthermore, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that exited at the time of the prior adjudication in question. Id. Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, supra. 

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error. An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, supra.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that were such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

The Veteran has contended that there was CUE in the May 2006 rating decision, in essence, because his PTSD warranted a rating in excess of 30 percent.  In pertinent part, statements from his representative in January 2014 and November 2014 noted that a December 2005 VA examination stated the Veteran had difficulty sleeping, irritability, and hypervigilance, and he addressed those issues by drinking a six pack every night.  The representative also noted the findings on the more recent October 2009 VA examination; stated that the Veteran, throughout the claim period, had demonstrated a higher level of disability than rated; and that there was significant occupational impairment and total social isolation, continuous depression, memory loss, history of hallucination, and unprovoked violence.

The Board notes that at the time of the May 2006 rating decision, and presently, relevant regulations provided that disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2005 & 2014).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2005 & 2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2005 & 2014); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2005 & 2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2005 & 2014).

The Board further notes that at the time of the May 2006 rating decision, and presently, Diagnostic Code 9411 provided that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2005 & 2014).  Under this formula, when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Initially, the Board notes that, to the extent the claim of CUE is predicated on the findings of the October 2009 VA examination, or any other evidence that came into existence subsequent to the May 2006 rating decision, such must fail as evidence not of record at the time of the May 2006 rating decision may not be considered.  In this regard, the Court has held that the determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel at 245; Russell. at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The Board also notes that the May 2006 rating decision accurately summarized the findings of the December 2005 VA examination of the Veteran's PTSD.  Further, this decision also accurately summarized the criteria for a 30 percent rating, as well as that for the next higher rating of 50 percent in its finding that no such rating was warranted.

The Board acknowledges that the December 2005 VA examination noted the Veteran's symptoms included difficulty falling and staying asleep, irritability or outburst of anger, hypervigilance, and that he reported drinking a six pack every day.  However, chronic sleep impairment was part of the criteria associated with the 30 percent rating for this period.  Further, while there were symptoms of irritability and anger, it does not appear the Veteran reported any period(s) of violence.  In fact, the Veteran reported that he had worked as a machine operator for 35 years and had got along well with his supervisors and co-workers and has not had any problems at work; that his co-workers were quite sympathetic and understanding as well; but he did feel his because of his symptoms he had not been able to progress further in management.  Moreover, he did not have homicidal or suicidal ideation; and the examiner specifically found the Veteran posed no threat of persistent danger or injury to self or to others.  His symptoms of hypervigilance, as well as his drinking, are not among the symptoms specifically referenced in the rating criteria.  Nevertheless, pursuant to the holding in Mauerhan, supra, VA was to take all his PTSD symptoms into account and determine the overall level of occupational and social impairment caused by such.  It appears the May 2006 rating decision did so in that it summarized the findings of the December 2005 VA examination and found that it showed the Veteran's symptomatology approximated the criteria for a 30 percent rating.

The Board also notes that other findings on the December 2005 VA examination indicate the Veteran did not satisfy the criteria for a rating in excess of 30 percent.  For example, it was noted that he was alert and oriented in time, place, person, and purpose of visit; his appearance and hygiene were appropriate; his behavior was appropriate, but cynical; his mood was normal; his communication and speech were normal; he did not have obsessive ritual; he did not exhibit any impaired judgment or impaired abstract thinking; and, as already noted, he did not have any suicidal or homicidal ideation.  Moreover, despite the assertion in the Veteran's representative's January 2014 statement, the record did not demonstrate total social isolation because, as stated, the Veteran reported getting along well with his co-workers.  He also reported that, while he was careful in his social activities, he did go to parties.  Similarly, despite the assertion in the January 2014 statement, the December 2005 VA examination noted that the Veteran denied any history of hallucinations or delusions, and found his memory to be normal.

The December 2005 VA examination also explicitly stated the Veteran had no difficulty performing activities of daily living; that he was able to establish and maintain effective work and social relationships; and that he did not have any difficulty understanding simple or complex commends.  As such, the examiner provided examples of how the Veteran's level of occupational and social impairment did not satisfy the criteria for the next higher rating of 50 percent under the schedular criteria.

In addition, the December 2005 VA examination assigned a global assessment of functioning (GAF) score of 55, which the May 2006 rating decision noted was afforded to individual with moderate symptoms.  This is consistent with the fact that Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) stated that GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Board notes that the DSM-IV had been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130 (2005) and was referenced by the May 2006 rating decision in making this finding.  Moreover, it is also consistent with the Court's own description of such a score in Carpenter v. Brown, 8 Vet. App. 240 (1995).

The Board acknowledges that the December 2005 VA examination noted the Veteran had panic attacks only when he heard loud noises, and that it was unpredictable.  Thus, it was not clear whether his level of panic attacks was more consistent with the frequency of such attacks as associated with the 30 percent or 50 percent criteria.  Regardless, as discussed above, it appears that the evidence from the December 2005 VA examination was consistent with the finding that the overall level of occupational and social impairment due to the Veteran's PTSD symptomatology was consistent with the 30 percent evaluation assigned at that time.

The Board also acknowledges that it does not appear the May 2006 rating decision discussed such relevant regulatory provisions as resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  However, in determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).  In other words, even if such provisions were discussed it was not undebatable that it would have resulted in the assignment of a rating in excess of 30 percent.

In view of the foregoing, the Board finds that the May 2006 rating decision that assigned an initial 30 percent rating for the Veteran's PTSD was consistent with, and reasonably supported by, the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  As such, the claim of CUE in this case appears to be no more than a disagreement with how the evidence was weighed on this matter in the May 2006 rating decision, and such allegations do not constitute CUE.  Consequently, the CUE claim must be denied.


ORDER

The May 2006 rating decision that assigned an initial 30 percent rating for PTSD was not clearly and unmistakably erroneous, and the appeal is denied.


REMAND

Initially, the Board notes that there is evidence, to include a statement from the Veteran's accredited representative, which indicates he has not sought treatment for his PTSD.  However, in a February 2014 statement the Veteran reported that he had seen a psychologist at the VA hospital about 10 to 15 times; 4 in group, and the rest one-to-one.  As such, he has indicated there are potentially VA medical records relevant to this case that are not part of the evidence available for review.

The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board further notes that the Veteran was accorded a VA examination regarding this case in October 2009.  However, as it has been almost 6 years since that examination, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this disability.  Moreover, other evidence of record intimates the PTSD may have increased in severity since this VA examination.  See VAOPGCPREC 11-95 (April 7, 1995) (when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a remand is also required to accord the Veteran a new examination of his service-connect PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In this regard, the Board is cognizant that the Veteran has reported difficulty in attending VA examinations due to his PTSD; however, he is advised that such examination is critical to the evaluation of such disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his PTSD.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records as identified by the Veteran in his February 2014 statement.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  In this regard, the Board notes that, while the DSM V has been published, the DSM IV is applicable to the instant claim.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD. A GAF score should be reported. The examiner should also specifically address the functional impact such disability has on the Veteran's daily life and employability. 

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


